internal_revenue_service department of the treasury number release date index number 664-dollar_figure washington dc person to contact telephone number refer reply to cc psi plr-116243-00 date february re legend donors charitable_trust charity charity foundation co-trustee co-trustee custodian custodian corporation date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured - - - - - - - - - - - - - - - - - - - - dear this is in response to your letter dated date and subsequent submissions in which you requested rulings under sec_664 of the internal_revenue_code regarding the rescission of a charitable_remainder_trust the facts are represented to be as follows prior to date charity a qualified charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 of the internal_revenue_code solicited donors to participate in extensive charitable giving primarily for the benefit of charity plr-116243-00 the solicitation by charity included representations concerning the income_tax consequences for donors of the proposed transfer to charity pursuant to the solicitation and under the guidance of charity 1’s estate design office donors executed an intervivos irrevocable_trust charitable_trust on date at the time it was executed charitable_trust satisfied the requirements for a charitable_remainder_unitrust under sec_664 charity is the primary charitable_remainder beneficiary and charity is the other charitable_remainder beneficiary the initial co-trustees of charitable_trust co-trustee were charity and an individual who was not related to donors because charity was both the charitable_beneficiary and co-trustee of charitable_trust custodian was hired to manage the account for charitable_trust charitable_trust is governed by the laws of the state of california article i of charitable_trust sets forth the provisions for payment of the unitrust_amount as follows in each taxable_year of the trust the trustee shall pay to the donors hereinafter collectively referred to as the recipients in equal shares during their lifetimes a unitrust_amount equal to eight percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the valuation_date each recipient reserves the right to revoke the income_interest due from the first recipient’s share to the other recipient by notifying all trustees in writing of said intention prior to the death of the first recipient upon the death of the first recipient to die and unless the first recipient has revoked the survivor recipient’s right to receive the first recipient’s income share the survivor recipient shall be entitled to receive the entire unitrust_amount the unitrust_amount shall be paid in equal quarterly amounts from income and to the extent that income is not sufficient from principal any income of the trust for a taxable_year in excess of the unitrust_amount shall be added to principal the obligation to pay the unitrust_amount in the trust’s first taxable_year shall begin on the commencement_date of this trust article i provides that upon the death of the surviving donor the trustee shall distribute percent of the principal and accumulated income to charity and the remaining percent to charity provided such organizations satisfy the requirements as qualified charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 if those organizations are not qualified charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 at the time the distributions are to be made the trustee will distribute the principal and accumulated income to charitable organizations that are described in sec_170 sec_170 sec_2055 and sec_2522 donors funded charitable_trust with percent of the issued and outstanding_stock in corporation all of the shares of which were owned by donors at the time of funding corporation stock was the only asset of charitable_trust plr-116243-00 on date donors timely filed their united_states individual_income_tax_return form_1040 for the year of the creation and funding of charitable_trust reporting adjusted_gross_income of dollar_figurea and claiming a charitable deduction of dollar_figureb for the present_value of the remainder_interest in stock of corporation transferred to charitable_trust because of the charitable deduction limitation on the value of the stock in the year of the transfer on date donors timely filed their united_states individual_income_tax_return form_1040 for the year following the year of the creation and funding of charitable_trust reporting adjusted_gross_income of dollar_figurec and claiming a charitable deduction of dollar_figured for the present_value of the remainder_interest in stock of corporation transferred to charitable_trust that was not reported on the prior year’s return donors represent that at the time charitable_trust was created they were informed by charity that distributions deemed or otherwise were not required to be made from the charitable_trust until the stock in corporation was sold charitable_trust was unable to sell the stock in corporation accordingly the annual unitrust_amount was never paid to donors it is further represented that corporation never paid dividends and charitable_trust had no income capital_gain or otherwise from any source after the transfer to charitable_trust the shares lost value and were never sold by charitable_trust the donors contend that prior to and subsequent to formation of charitable_trust they were informed by charity serving in the capacity as the co-trustee that no income_tax would be imposed on donors if the stock contributed to charitable_trust by donors was sold the donors also contend that custodian informed donors after creation of charitable_trust that if there was to be a distribution of the stock to donors such distribution would not be a taxable_event no stock was ever distributed to donors after the creation of charitable_trust foundation which is a charitable_organization described in sec_501 contributions to which are deductible under sec_170 sec_170 sec_2055 and sec_2522 became the successor-in-interest to charity as the successor-in-interest to charity foundation and an individual unrelated to donors became the successor co-trustees co-trustee and foundation became the primary charitable_remainder beneficiary of charitable_trust on date co-trustee sec_2 designated custodian as successor custodian to charitable_trust under the custodian agreement custodian was to hold cash securities and other_property transferred to charitable_trust by donors maintain the records of charitable_trust and serve as charitable trust’s investment manager custodian and foundation subsequently determined that charitable_trust should have made distributions in_kind or otherwise to donors in satisfaction of the unitrust_amount and that such distributions if made in_kind would have been characterized as distributions of capital_gain includible in donors’ gross_income see sec_1_664-1 although no distributions had been made form k-1s were sent to donors for the years dating from the creation of charitable_trust reporting deemed taxable_distributions to plr-116243-00 donors the position taken by foundation and custodian regarding the income_tax treatment of distributions from charitable_trust conflicted with the prior advice that donors had received from charity and custodian and prior to receiving the form k-1s donors were unaware of the different position pursuant to several discussions among the interested parties to resolve their positions donors filed a petition for rescission in the appropriate local court based on a substantial mistake of law and fact in the execution of charitable_trust donors and foundation were represented at the hearing the attorney general’s office for the state of california was notified of the hearing and by its absence elected not to oppose the hearing although charity did not appear at the hearing it consented to the hearing and filed its consent with the local court in the pleading donors alleged inter alia that prior to creating charitable_trust donor’s were incorrectly advised that a no distribution from charitable_trust was required to be made until the stock in corporation was sold by charitable_trust and b neither the transfer of corporation stock to charitable_trust nor the actual distribution of stock to donors in satisfaction of the unitrust payment would generate capital_gain includible in donors’ gross_income donors also alleged that they were unaware of any requirement that a deemed_distribution of stock to them would generate capital_gain includible in their gross_income donors also alleged that if they had been fully informed that distributions from charitable_trust had to commence immediately and that in-kind distributions of corporation stock to them would result in recognition of capital_gain income they would not have created charitable_trust on date the court issued an order rescinding charitable_trust and directing that the remaining assets of charitable_trust be returned to donors and that the trustees be discharged from any further administrative duties on date donors subsequently filed amended income_tax returns for the years in which they claimed charitable deductions for the transfer of the corporation stock to the charitable_trust the amended returns reversed the income_tax charitable deductions claimed by the donors on the original returns the resulting additional tax was paid with these returns however because the amended income_tax return for the year in which charitable_trust was created and funded was filed and the additional tax was paid more than three years after date the date that the original return was timely filed the donors made a statutory overpayment for that year the donors are entitled to a refund for the additional tax paid for that year if they file a timely claim the amended income_tax return filed for the year following the year of the transfer in which the excess charitable deduction was claimed and additional tax was paid was filed within three years after date the date of the original return you request a ruling that the court order issued on date will be effective for tax purposes such that plr-116243-00 the court order rescinding charitable_trust will be effective for tax purposes as of date the date charitable_trust was created and charitable_trust is not required to report taxable_distributions to donors for years through and donors are not required to include any such amounts in gross_income because either a no distributions were actually made by charitable_trust and charitable_trust did not realize any capital_gain dividend or other income during that period or b as a result of the court order the trust is deemed not to have existed during the period for tax purposes law and analysis sec_2501 imposes for each calendar_year a tax on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2522 provides in part that in computing taxable_gifts for the calendar_year there is allowed a deduction for all gifts to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes and for certain other purposes sec_2522 provides in part that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 above and an interest in the same property is retained by the donor or transferred by the donor to another person or for a use not described in sec_2522 no deduction is allowed unless - a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_664 provides definitions general rules governing the creation and administration of a charitable_remainder_trust and rules governing the taxation of the trust and its beneficiaries sec_664 defines a charitable_remainder_unitrust generally as a_trust - a from which a fixed percentage which is not less than percent of the plr-116243-00 net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 sec_664 provides an exception to paragraphs a and b for a_trust that provides for payment to the income_beneficiary for any year of - a the amount of the trust income if such income is less than the amount required to be distributed under paragraph a and b any amount of the trust income which is in excess of the amount required to be distributed under paragraph a to the extent that by reason of subparagraph a the aggregate of the amounts paid in prior years was less than the aggregate of such required_payments the law of california governing contracts between parties provides at cal civ code west a consent which is not free is nevertheless not absolutely void but may be rescinded by the parties in the manner prescribed by the chapter on rescission cal civ code west states that an apparent consent is not real or free when obtained through duress menace fraud undue influence or mistake cal civ code states that mistake of law constitutes a mistake only when it arises from a misapprehension of the law by all parties all supposing that they knew and understood it and all making substantially the same mistake as to the law or a misapprehension of the law by one party of which the others are aware at the time of contracting but which they do not rectify in walton v bank of california national association cal app 2d cal rptr trustor attempted to rescind an irrevocable_trust on the basis of mistake of fact as to the irrevocability of the trust and the gift_tax liability of the transfer the court found that there was substantial evidence that the trustor was informed of the gift_tax liability resulting from the transfer and thus a mistake did not occur that would be sufficient to rescind the contract the court noted that where a_trust is created solely plr-116243-00 or principally for a tax purpose the mistake as to the tax consequences is a material one indicating that such a material mistake would be sufficient to rescind the contract in taking this position the court pincite cal rptr cited reid v landon p 2d cal app and stone v stone n w 2d mich under california law the rescission of a contract means the annulling or abrogation of it and the placing of the parties to it in status quo sessions v meadows p 2d cal 4th dist ct app in the instant case based on the representations made and statements contained in the pleadings submitted to the court the donors were misinformed regarding the operation of charitable_trust as drafted and the requirement that the unitrust_amount became payable immediately upon execution of charitable_trust in view of the nature of the assets transferred to charitable_trust non-income producing stock and donor’s understanding that no unitrust payment would be made until the stock was sold it appears that the scrivener intended to draft and the donors intended to execute a charitable_remainder_trust described in sec_664 rather than one described in sec_664 further donors were incorrectly informed regarding the tax consequences if charitable_trust distributed assets in_kind in satisfaction of the unitrust_amount as noted above in an attempt to reverse the income_tax charitable deductions claimed by the donors on the original income_tax returns donors filed amended income_tax returns on date and paid the additional tax due however also as noted above because the period of limitations on assessment for donors’ income_tax return filed on date has expired the donors made a statutory overpayment for the year in which charitable_trust was created and funded and the donors may make a claim for a refund of the additional tax paid for that year the remaining assets of charitable_trust were returned to donors pursuant to the court order issued on date traditionally the tax_benefit_rule requires taxpayers to recognize income when the taxpayers recover an item or amount deducted in a previous tax_year 460_us_370 the rule is also applicable in cases involving charitable deductions and provides that if a taxpayer receives a deduction for a charitable_contribution in one taxable_year and recoups that donation in a later year the value of the contribution up to the amount of the charitable_contribution previously taken is treated as income in the year in which it was recouped 611_f2d_942 1st cir aff’g 71_tc_226 it is irrelevant that the deduction taken in the prior year may have been improper or that the period of limitations on assessment has expired for the year in which the deduction was claimed 656_f2d_483 9th cir thus the amount of the charitable deduction dollar_figureb claimed by donors on their income_tax return filed on date for the present_value of the remainder_interest in the stock of corporation transferred to charitable_trust will be includible in the donors income for the year in which the remaining assets of charitable_trust were returned to the donors donors have represented that they will timely file an amended united_states individual income_tax plr-116243-00 return form 1040x for that year reporting the value of the stock up to dollar_figureb the value of the contribution claimed by donors on their income_tax return filed on date however the amended income_tax return filed for the year following the year of the transfer in which the excess charitable deduction was claimed and the additional tax was paid was filed within three years after date the date of the original return thus the additional tax was paid for that year which negated the charitable deduction claimed in that year for the transfer to charitable_trust and as to that year the parties are in the same position that they would have been in if charitable_trust had never been created because of the application of the tax_benefit_rule for the year in which the transfer was made to charitable_trust the filing of the amended tax income return and payment of additional tax for the year following the transfer to charitable_trust and the fact that charitable_trust had no income either ordinary or capital_gains and the corporation paid no dividends from date until the date of the court order granting rescission all parties are in the same position that they would have been in if charitable_trust had never been created further the court order rescinding charitable_trust is consistent with applicable state law accordingly we conclude that the rescission will be recognized for federal tax purposes as effective as of the date charitable_trust was created the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed or implied as to the federal tax consequences of this transaction described above under the cited provisions or any other provisions of the code or regulations a copy of this letter should be attached to any_tax returns that you may file relating to these matters this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
